





Exhibit 10.2




UNSECURED PROMISSORY NOTE




==========================================================================================




PRINCIPAL AMOUNT:  

$325,000




EXECUTION DATE:

August 16, 2011




INTEREST RATE:

10.00% SIMPLE INTEREST




HDSI:

HDS INTERNATIONAL CORP.




HOEL:

HILLWINDS OCEAN ENERGY, LLC




DUE DATE:

August 16, 2012




==========================================================================================







1.

Principal Repayment.  For value received, HDS International Corp., a Nevada
corporation (“HDSI”) hereby unconditionally promises to pay to the order of
Hillwinds Ocean Energy, LLC (“HOEL”), the principal amount of three hundred
twenty five thousand US dollars ($325,000), with simple interest accruing at an
annual rate of 10.00% thereon pursuant to this Promissory Note (the “Note”). The
principal amount is due and payable on or before the twelve (12) month
anniversary hereof (the “Due Date”).




2.

Payment Terms. HDSI shall pay the principal and any accrued interest in full on
or before Due Date.




3.

Default. HDSI will be in default if any of the following occur:




(a)

HDSI fails to make the principal repayment when due;

(b)

HDSI breaks any promise HDSI has made to HOEL in this Note or HDSI fails to
perform promptly at the time and strictly in the manner provided in this Note;

(c)

Any representation or statement made or furnished to HOEL by HDSI or on HDSI's
behalf in connection with this Note is false or misleading in any material
respect; or,

(d)

A receiver is appointed for any part of HDSI's property, HDSI makes an
assignment for the benefit of creditors, or any proceeding is commenced either
by HDSI or against HDSI under any Bankruptcy or insolvency laws seeking the
liquidation or reorganization of HDSI and such proceeding is not dismissed
within sixty (60) days after such filing.

4.

HDSI’s Right to Prepay.  HDSI may pay without penalty, all or a portion of the
amount owed earlier than it is due. Any prepayment shall be first applied
against any accrued and unpaid interest and then to reduce the amount of
principal due under this Note.

5.

Waiver of Demand, Presentment, etc. HDSI hereby expressly waives demand and
presentment for payment, notice of nonpayment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, bringing of
suit and diligence in taking any action to collect amounts called for hereunder
and shall be directly and primarily liable for the payment of all sums owing and
to be owing hereunder, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for
hereunder.

6.

Payment.  Except as otherwise provided for herein, all payments with respect to
this Note shall be made in lawful currency of the United States of America by
check or wire transfer of immediately available funds, at the option of HOEL, at
the principal office of HOEL or such other place or places or designated
accounts as may be reasonably specified by HOEL in a written notice to HDSI at
least one (1) business day prior to payment.














--------------------------------------------------------------------------------










7.

Assignment.  The rights and obligations of HDSI and HOEL pursuant to this Note
shall be binding upon, and inure to the benefit of, the permitted successors,
assigns, heirs, administrators and transferees of the parties hereto.




8.

Waiver and Amendment.  Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of HDSI and
HOEL




9.

Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or delivered by facsimile transmission, to HDSI at the address or facsimile
number set forth herein or to HOEL at its address or facsimile number set forth
in the records of HDSI.  Any party hereto may by notice so given change its
address for future notice hereunder.  Notice shall conclusively be deemed to
have been given when personally delivered or when deposited in the mail in the
manner set forth above and shall be deemed to have been received when delivered
or, if notice is given by facsimile transmission, when delivered with
confirmation of receipt.




10.

Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.




11.

Headings.  Section headings in this Note are for convenience only, and shall not
be used in the construction of this Note.




IN WITNESS WHEREOF, HDSI has caused this Note to be issued as of the date first
above written.




HDS INTERNATIONAL CORP.

  







By:  /s/ Mark Simon                

        Name:  Mark Simon

        

        Title:    CEO

















2


